          Case 8-20-08041-ast     Doc 6    Filed 10/15/20     Entered 10/16/20 12:30:57




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                      :
 In re:                                                               :   Chapter 11
                                                                      :
 ORION HEALTHCORP, INC.                                               :   Case No. 18-71748 (AST)
 CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.                          :   Case No. 18-71749 (AST)
 NEMS ACQUISITION, LLC                                                :   Case No. 18-71750 (AST)
 NORTHEAST MEDICAL SOLUTIONS, LLC                                     :   Case No. 18-71751 (AST)
 NEMS WEST VIRGINIA, LLC                                              :   Case No. 18-71752 (AST)
 PHYSICIANS PRACTICE PLUS, LLC                                        :   Case No. 18-71753 (AST)
 PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                               :   Case No. 18-71754 (AST)
 MEDICAL BILLING SERVICES, INC.                                       :   Case No. 18-71755 (AST)
 RAND MEDICAL BILLING, INC.                                           :   Case No. 18-71756 (AST)
 RMI PHYSICIAN SERVICES CORPORATION                                   :   Case No. 18-71757 (AST)
 WESTERN SKIES PRACTICE MANAGEMENT, INC.                              :   Case No. 18-71758 (AST)
 INTEGRATED PHYSICIAN SOLUTIONS, INC.                                 :   Case No. 18-71759 (AST)
 NYNM ACQUISITION, LLC                                                :   Case No. 18-71760 (AST)
 NORTHSTAR FHA, LLC                                                   :   Case No. 18-71761 (AST)
 NORTHSTAR FIRST HEALTH, LLC                                          :   Case No. 18-71762 (AST)
 VACHETTE BUSINESS SERVICES, LTD.                                     :   Case No. 18-71763 (AST)
 MDRX MEDICAL BILLING, LLC                                            :   Case No. 18-71764 (AST)
 VEGA MEDICAL PROFESSIONALS, LLC                                      :   Case No. 18-71765 (AST)
 ALLEGIANCE CONSULTING ASSOCIATES, LLC                                :   Case No. 18-71766 (AST)
 ALLEGIANCE BILLING & CONSULTING, LLC                                 :   Case No. 18-71767 (AST)
 PHOENIX HEALTH, LLC                                                  :   Case No. 18-71789 (AST)
 NEW YORK NETWORK MANAGEMENT, L.L.C.,                                 :   Case No. 18-74545 (AST)
                                                                      :
                                     Debtors.                             (Jointly Administered)


           AMENDED ORDER FOR ADMISSION TO PRACTICE PRO HAC VICE

          The amended motion for admission to practice pro hac vice in the above-captioned

matter, as well as the related adversary proceedings listed on Schedule I attached to the

Affirmation, is granted. The admitted attorney, Jeffrey P. Nolan, is permitted to argue or try this

particular case, as well as the related adversary proceedings listed on Schedule I attached to the

Motion, in whole or in part as counsel. The admitted attorney may, enter appearances for parties,

sign stipulations, receive payments upon judgments, decrees or orders, and otherwise serve as

counsel in this case, as well as the related adversary proceedings listed on Schedule I attached to
       Case 8-20-08041-ast        Doc 6     Filed 10/15/20      Entered 10/16/20 12:30:57




the Motion.

       The Clerk is directed to enter the above attorney’s appearance as counsel in the above-

captioned cases as well as the related adversary proceedings listed on Schedule I attached to the

Motion. The above-named attorney must serve a copy of this Order on Debtors’ counsel, the

case trustee, and all parties who filed notices of appearance, and file a certificate of such service

within 10 business days of the date thereof.




                                                               ____________________________
 Dated: October 15, 2020                                                 Alan S. Trust
        Central Islip, New York                              Chief United States Bankruptcy Judge
